CLAY, Commissioner.
This was an action for negligence brought against the Board of Education of Leslie County. It was tried by the court without a jury and the plaintiff was given a money judgment.
The defendant Board pleaded sovereign immunity. The court was of the opinion that in view of Haney v. City of Lexington, Ky., 386 S.W.2d 738 (1964) 10 A.L.R. 3d 1362, sovereign immunity is no longer a valid defense by a governmental unit. However, since Haney we have consistently held that boards of education may invoke sovereign immunity. Wood v. Board of Education of Danville, Ky., 412 S.W.2d 877 (1967); Cullinan v. Jefferson County, Ky., 418 S.W.2d 407 (1967); Carr v. Wright, Ky., 423 S.W.2d 521 (1968).
This defense was properly pleaded and it should have been sustained.
The judgment is reversed.
All concur.